Title: From George Washington to Abraham Skinner, 1 February 1782
From: Washington, George
To: Skinner, Abraham


                  
                     Sir
                     Philadelphia 1st Feby 1782
                  
                  The Express has just handed me your Letter of the 29th Ulto—as you do not mention the circumstances under which the persons who came in the Flag are confined it is impossible for me to give any directions in the matter—I have written to Colo. Dayton by this conveyance desiring him to take the proper measures for obtaining you an intercourse with the British Commissary.
                  Was it not that the business you are on is of some importance I should not be at all Sorry for any thing that would tend to putting a Stop to the frequent intercourse that is kept up between Eliz. Town & Staten Island as I am convinced it is conducted in a very improper manner.
                  If I may judge from circumstances Mr Loring’s answer must have been sent soon after the 12th Inst.  Why then did you delay the information untill the 29th—when so many Officers are anxiously waiting the Event of your Mission.
                  
               